Citation Nr: 0013590	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  90-28 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Whether the veteran is entitled to an effective 
date in 1970 based on a claim of servic connection for 
right testicular atrophy and sterility/loss of use of a 
creative organ due to VA surgical treatment in 1964, 
pursuant to 38 U.S.C. § 1151

2.  Whether there was clear and unmistakable error in a 
rating decision in July 1988 denying service connection 
for right testicular atrophy 

3.  Entitlement to a compensable rating for service-
connected status post right orchiectomy, the initial 
rating assigned, effective from January 29, 1990.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


REMAND

The veteran served on active duty from October 1956 to 
February 1959.

This appeal arises following an April 1990 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

There has been much confusion as to what the issue is or 
issues are is regarding the effective date of the veteran's 
claim.  It comes down to this:  The veteran is asserting 
that he filed a claim in 1970 for sterility due to VA 
surgery (a hernia repair operation in 1964); that he 
presented medical evidence at the time indicating he was 
sterile; that VA medical records at the time indicated he 
could produce no sperm; and that inasmuch as his claim 
associating the right testicle atrophy with the surgical 
repair operation in 1964 has been allowed, he should 
received compensation for sterility/loss of use of a 
creative organ go back to 1970.  

It appears that the veteran asserted in 1970 that his claim 
of sterility or loss of use of a creative organ was based on 
38 U.S.C. § 351, then in effect, and that the claim was 
never adjudicated; the only claim adjudicated at the time 
was whether the right testicle atrophy was proximately due 
to or secondary to a service connected disability per 38 
C.F.R. § 3.310(a).  In any event, the RO, realizing that the 
issue of sterility prior to 1990 is inextricably intertwined 
with the current issue (however characterized), held in 
September 1999 that there was no medical evidence 
associating the veteran's sterility with the operative 
procedure in 1964.  The RO concluded that entitlement to an 
effective date on the basis of sterility prior to January 
29, 1990 was not well grounded.  However, Dr. Juan D. 
Palomar's stated in April 1988 that he believed the right 
testicle atrophy was probably a consequence of the hernia 
surgery.  If service connection should be granted effective 
from 1970, it would appear that the veteran would be 
entitled to SMC for loss of use of a creative organ even if 
otherwise the disability would be noncompensable.  Thus his 
claim is well grounded even if he was not sterile in fact in 
1970.  Nevertheless, it appears that the veteran had a 
nonfunctioning left testicle prior to 1970 and prior to 1964 
and that the atrophy of the right testicle (due to the 
hernia surgery) is what made the veteran sterile.  Thus, his 
claim for sterility appears feasible.  The veteran and his 
representative appear to be arguing that there is sufficient 
evidence in the record dating back to 1970 that he was 
sterile or had loss of use of a creative organ then and that 
the sterility stemmed from the VA surgical treatment in 
1964, because he was not sterile prior to the operation.  

The representative asserts that the issue as to sterility 
prior to 1990 is in issue.  In fact, the representative 
seems to be saying that this is the only issue for appellate 
review.  

The Board concludes that the veteran has been arguing ever 
since he reopened his claim in 1990, if not before then, 
that his claim in 1970 was never resolved.  

The Board also finds that the veteran has essentially 
contended that there was clear and unmistakable error in RO 
decision dated in July 1988.  The Board notes an April 1988 
private physician's statement, received in April 1988, 
indicated that, based on the veteran's account of his June 
1964 VA right inguinal hernia repair, his right testicle 
atrophy was probably a consequence of his hernia surgery.  
It does not appear that the April 1988 physician's statement 
was considered in the July 1988 RO decision which denied his 
claim for service connection for right testicle atrophy.  

Accordingly, the veteran's claim on appeal includes (1) 
entitlement to an effective date back to 1970 based on an 
unadjudicated claim, at least not adjudicated until April 
1990, of service connection for right testicle atrophy and 
service connection for sterility/loss of use of a creative 
organ pursuant to 38 U.S.C. § 351, now 38 U.S.C. § 1151; and 
(2) whether there was CUE in the rating action of July 1988 
denying service connection for right testicular atrophy, and 
if so, would it warrant compensation prior to May 11, 1995 
based on a claim of sterility/loss of use of a creative 
organ dating back to 1988.  

Accordingly, the case is remand to the RO for the following:

The RO is to adjudicate the veteran's 
issues as stated on the title page of 
this decision.  If the benefit sought is 
or continues to be denied, the veteran 
and his representative are to be 
furnished statements of the case setting 
forth the evidence, law and regulations, 
and reasons for each denial of the 
veteran's claims so that he and his 
representative may present arguments for 
appellate consideration.

After the above action, the case should be returned to the 
Board, if in order, for final appellate review.




_____________________________________
BRUCE KANNEE
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Veterans Appeals.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).




